            Case 2:20-cv-01950-JAT--CDB Document 4 Filed 10/09/20 Page 1 of 6




        1   WO                                                                                    SC

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                             FOR THE DISTRICT OF ARIZONA
        8
        9   Kenneth James Myers,                          No. CV 20-01950-PHX-JAT (CDB)
       10                        Petitioner,
       11   v.                                            ORDER TO SHOW CAUSE
       12   Gila County Sheriffs, et al.,
       13                        Respondents.
       14
       15          Petitioner Kenneth James Myers, who is confined in a Gila County Jail, has filed a
       16   pro se Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus by a Person in State
       17   Custody (Doc. 1) and an Application to Proceed In Forma Pauperis (Doc. 2). The Court
       18   will grant the Application and order Petitioner to show cause why the Petition and this
       19   case should not be dismissed as moot.
       20   I.     Application to Proceed In Forma Pauperis
       21          Petitioner’s Application to Proceed In Forma Pauperis indicates that his inmate
       22   trust account balance is less than $25.00. Accordingly, the Application to Proceed In
       23   Forma Pauperis will be granted. See LRCiv 3.5(b).
       24   II.    Petition
       25          Petitioner names the Gila County “Sheriffs [sic]” as the Respondents and the
       26   Arizona Attorney General as an additional Respondent. Petitioner indicates that he was
       27   detained on a fugitive warrant issued in Collin County, Texas. Petitioner also indicates
       28   that he was arrested and appeared in the Gila County Justice Court-Payson Regional


JDDL
            Case 2:20-cv-01950-JAT--CDB Document 4 Filed 10/09/20 Page 2 of 6




        1   Justice Court concerning “DR# 2020-10418/warrant# 2020253 Collin County.” (Doc. 1
        2   at 1.) He refers to an August 18, 2020 hearing before Judge Little in the Payson Regional
        3   Justice Court. (Id.) Petitioner states that he has not been convicted and is testing the
        4   legality of his detention. He claims that he is being held on a civil extradition matter
        5   absent a governor’s warrant and absent a waiver.
        6          In Ground One, Petitioner states that he has no current Arizona charges and that
        7   cases 2020IA472 and 2020IA473 have both been dropped. He states that he is currently
        8   only being held on the Collin County fugitive warrant pending extradition, which is a
        9   civil matter. Petitioner states that on August 21, 2020, the Arizona charges were dropped
       10   by the state leaving him held solely on an extradition warrant. Petitioner alleges that the
       11   time to obtain a Governor’s requisition or release him expired on September 18, 2020,
       12   but he continued to be detained past that date.
       13          In Ground Two, Petitioner alleges that he has not received a copy of the fugitive
       14   complaint and claims that he has no knowledge of a pending warrant or knowledge of
       15   crimes committed in Texas. He alleges that the “agency” holding him claims not to have
       16   information on the warrant or a case number, apparently referring to the Gila County
       17   Sheriff’s Office (GCSO). He alleges that the judge in charge of the extradition matter,
       18   asked about an identity hearing, in which Petitioner expressed interest, and the judge
       19   showed Petitioner a Gila County booking photo from an arrest in which all charges had
       20   been “vacated.” Petitioner states that he has been in custody “the whole time making
       21   crime in Texas impossible.” Petitioner asserts that his due process rights have been
       22   violated by the Gila County Sheriff because he has been detained past the date specified
       23   by the Justice Court.
       24          In Ground Three, Petitioner claims that he has been detained beyond the time
       25   authorized by Justice Court Judge Little. Petitioner seeks immediate release.
       26          In Ground Four, Petitioner alleges that he is being detained absent the proper
       27   fugitive complaint from the State of Texas and without the signature of the Texas
       28   governor, that he has been denied the right to an attorney, and that his due process rights
JDDL
                                                        -2-
            Case 2:20-cv-01950-JAT--CDB Document 4 Filed 10/09/20 Page 3 of 6




        1   are being violated. Petitioner claims that he has no pending Arizona charges and that
        2   Texas has failed to comply with requirements with respect to extradition to Texas. He
        3   asserts a violation of his due process rights.
        4          Petitioner has attached the following documents to his Petition:
        5             • A “Gila County Justice Court, Payson Regional Justice Court Initial
                          Appearance for Fugitive,” which reflects that a criminal fugitive warrant for
        6                 forgery was issued by Texas. (Doc. 1 at 12.) The document specifically
        7                 states that Petitioner has the right to test the legality of his incarceration in
                          Arizona by filing a petition for a writ of habeas corpus in the Gila County
        8                 Superior Court or to waive challenges to extradition.
        9
                       • An August 18, 2020 “Misdemeanor/Felony Release Conditions and Release
       10                Order,” which reflects that “Bond for Other Court,” specifically Collin
                         County Texas, required an appearance bond of $20,000 with Petitioner to
       11
                         appear in court within ten days of release. (Id.) Petitioner was ordered to
       12                appear on August 28, 2020 and to comply with conditions of release, if he
                         posted bond. This release order was executed by Petitioner.
       13
       14              • An August 18, 2020 Gila County search warrant authorizing a search of
                         Plaintiff, a vehicle, two different i-phones, a tablet, and a laptop for
       15                evidence of fraud, drugs, and drug paraphernalia. (Id. at 15-16.)
       16
                       • An August 18, 2020 “Criminal Complaint Fugitive from Justice” issued by
       17                the Gila County Justice Court, Payson Precinct. (Id. at 17-18). The
       18                Criminal Complaint reflects that Petitioner was charged on July 14, 2020 in
                         municipal court in Collin County Texas with forgery in violation of “TX
       19                32.21” and that Petitioner was taken into custody on August 17, 2020. (Id.)
       20
                       • An August 18, 2020 Order in which the Justice of the Peace ordered
       21                Petitioner held in the Gila County Jail for a period not to exceed 30 days
       22                unless he gave bail or was legally discharged. (Id.)

       23              • A September 11, 2020 letter from the Payson Justice Court stating that
       24                Petitioner had no further pending cases at the Justice and Magistrate Courts,
                         referring to cases 2020IA472 and 2020IA473.1 (Id. at 19.)
       25
       26              • A September 10, 2020 letter form Gila County Superior Court stating the

       27
                   1
       28           These case numbers appear to refer to initial appearance proceedings in Gila
            County courts.
JDDL
                                                         -3-
            Case 2:20-cv-01950-JAT--CDB Document 4 Filed 10/09/20 Page 4 of 6




        1                      court showed no record for cases 2020IA472 and 2020IA473. (Id. at 20.)

        2             The Petition was signed by Plaintiff on September 21, 2020.         According to
        3   information available online, on September 22, 2020, Petitioner was indicted in Gila
        4   County Superior Court, case# CR 2020-00380, for fraudulent schemes and artifices.2 A
        5   warrant for Petitioner’s arrest was issued September 30, 2020, and Petitioner’s initial
        6   appearance was held the same day.3 Copies of minute entries in the case are not available
        7   online.
        8   III.      Habeas Corpus Relief
        9             “Section 2254 confers jurisdiction on a district court to issue ‘a writ of habeas
       10   corpus in behalf of a person in custody pursuant to the judgment of a State court . . . on
       11   the ground that he is in custody in violation of the Constitution or laws and treaties of the
       12   United States.’” Stow v. Murashige, 389 F.3d 880, 885 (9th Cir. 2004) (quoting 28
       13   U.S.C. § 2254(a) (emphasis added); see Felker v. Turpin, 518 U.S. 651, 662 (1996)
       14   (authority to grant habeas corpus relief to state prisoners is limited by § 2254). “‘By
       15   contrast, the general grant of habeas authority in § 2241 is available to challenges by a
       16   state prisoner who is not in custody pursuant to a state court judgment-for example, a
       17   defendant in pre-trial detention or awaiting extradition.’” Id. at 886 (emphasis added)
       18   (conviction reversed on appeal) (quoting White v. Lambert, 370 F.3d 1002, 1006 (9th Cir.
       19   2004), overruled on other grounds by Hayward v. Marshall, 603 F.3d 546, 554 (9th Cir.
       20   2010) (en banc) (listing “awaiting extradition” and pretrial detention as examples of
       21   when § 2241 applies)). See also Hoyle v. Ada County, 501 F.3d 1053, 1058 (9th Cir.
       22   2007) (pre-trial double jeopardy challenge); McNeely v. Blanas, 336 F.3d 822, 824 n.1
       23   (9th Cir. 2003) (pretrial detainee).
       24             Petitioner commenced this case to challenge his detention pending extradition
       25
       26
                      2
       27          See https://apps.supremecourt.az.gov/publicaccess/caselookup.aspx, search case
            CR202000380 (last accessed Oct. 7, 2020).
       28             3
                          See n.1, infra.
JDDL
                                                          -4-
            Case 2:20-cv-01950-JAT--CDB Document 4 Filed 10/09/20 Page 5 of 6




        1   proceedings.4 As such, the Court construes the Petition to seek relief under 28 U.S.C.
        2   § 2241, not § 2254.
        3                  The Extradition Clause of the Constitution is intended to enable a state to
        4   bring an offender to trial as swiftly as possible in the state where the alleged offense was
        5   committed and to preclude any state from becoming a sanctuary for fugitives from justice
        6   of another state. Michigan v. Doran, 439 U.S. 282, 287-88 (1978). Thus, interstate
        7   extradition is intended to be a summary and mandatory executive proceeding. Id. at 288.
        8   Nevertheless, “the courts of an asylum state are bound by Art. IV, § 2, by [18 U.S.C.]
        9   § 3182, and, where adopted, by the Uniform Criminal Extradition Act.” Id. at 288
       10   (internal citation omitted). The Uniform Criminal Extradition Act (UCEA) includes
       11   procedural safeguards that serve as “a means of ascertaining whether the evidence is
       12   sufficient to detain and deliver the accused for trial in another state.” 5 Draper v. Coombs,
       13   792 F.2d 915, 920 (9th Cir. 1986) (quoting Smith v. Idaho, 373 F.2d 149, 155 (9th Cir.
       14   1967) (emphasis added)). Claims relating to “what actually happened in the demanding
       15   State, the law of the demanding State, and what may be expected to happen in the
       16
       17
                   4
                      As noted above, it appears that Petitioner has since been charged with criminal
       18   offenses in Arizona. Petitioner does not seek relief in the current Petition as to that case.
                   5
       19              The UCEA provides:
       20                 Whenever the executive authority of any State or Territory demands
                   any person as a fugitive from justice, of the executive authority of any
       21          State, District, or Territory to which such person has fled, and produces a
       22          copy of an indictment found or an affidavit made before a magistrate of any
                   State or Territory, charging the person demanded with having committed
       23          treason, felony, or other crime, certified as authentic by the governor or
       24          chief magistrate of the State or Territory from whence the person so
                   charged has fled, the executive authority of the State, District, or Territory
       25          to which such person has fled shall cause him to be arrested and secured,
       26          and notify the executive authority making such demand, or the agent of
                   such authority appointed to receive the fugitive, and shall cause the fugitive
       27          to be delivered to such agent when he shall appear. If no such agent
       28          appears within thirty days from the time of the arrest, the prisoner may be
                   discharged.
JDDL
                                                        -5-
            Case 2:20-cv-01950-JAT--CDB Document 4 Filed 10/09/20 Page 6 of 6




        1   demanding State when the fugitive returns are issues that must be tried in the courts of
        2   that State, and not in those of the asylum State.” New Mexico v. Reed, 524 U.S. 151, 153
        3   (1998) (citations omitted). It is simply not for officials or courts in the asylum state to
        4   make determinations, beyond those authorized by the Supreme Court, which affect a
        5   demanding state’s constitutional right to obtain custody of fugitives from its justice. See
        6   Puerto Rico v. Branstad, 483 U.S. 219, 227 (1987) (“the commands of the Extradition
        7   Clause are mandatory, and afford no discretion to the executive officers or the courts of
        8   the asylum state”). Arizona has enacted UCEA provisions. Ariz. Rev. Stat. §§ 13-3841-
        9   13-3870.02. Texas has also enacted UCEA provisions. Vernon’s Ann. Texas C.C.P. Art.
       10   51.13.
       11            As noted above, it appears that since Petitioner prepared his Petition, i.e.,
       12   September 21, 2020, he has been indicted on a criminal charge in Arizona and is
       13   currently in custody as to the Arizona charge. Thus, it appears that Petitioner’s challenge
       14   to his detention in connection with extradition proceedings is moot. The Court will grant
       15   Petitioner 20 days to show cause why the Petition and this case should not be dismissed
       16   as moot.
       17   IT IS ORDERED:
       18            (1)   Petitioner’s Application to Proceed In Forma Pauperis (Doc. 2) is granted.
       19            (2)   The Petition (Doc. 1) is construed as filed pursuant to 28 U.S.C. § 2241.
       20            (3)   No later than 20 days from the filing date of this Order, Petitioner must file
       21   a “Notice” in which he shows cause why the Petition and this case should not be
       22   dismissed as moot.
       23            (4)   The Clerk of Court must dismiss the Petition and this case if Petitioner fails
       24   to file a “Notice” in which he shows cause as provided in paragraph (3).
       25            Dated this 9th day of October, 2020.
       26
       27
       28
JDDL
                                                        -6-
